SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 CITIGROUP CAPITAL XX (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation or Organization) 51-0633093 (I.R.S. Employer Identification No.) c/o Citigroup Inc. 399 Park Avenue New York, New York (Address of Principal Executive Offices) 10043 (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective upon filing pursuant to General Instruction A.(c) please check the following box.☒ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Act and is effective pursuant to General Instruction A.(d) please check the following box.☐ Securities Act registration statement file number to which this form relates: 333-135163 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so Registered Name of Each Exchange on Which Each Class is to be Registered 7.875% Enhanced Trust Preferred Securities (Enhanced TruPS®) (and the Guarantee with respect thereto) New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: (None) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1. Description of Registrants' Securities to be Registered. See the information set forth under the headings "Description of the Capital Securities" and "Description of Guarantee" in the Prospectus of the Registrant, as filed with the Securities and Exchange Commission on November 20, 2007, pursuant to Rule 424(b). Item2. Exhibits. 2.1 Post-Effective Amendment No. 3 to the Registration Statement on Form S-3 of the Registrant filed with the Securities and Exchange Commission on November 23, 2007 (No. 333-135163). 2.2 Certificate of Trust dated April 20, 2007 of Citigroup Capital XX, incorporated by reference as Exhibit 4.04 to Citigroup Inc.'s Post-Effective Amendment No. 2 on Form S-3 filed on May 4, 2007 (No. 333-135163). 2.3 Amended and Restated Declaration of Trust for Citigroup Capital XX ("Declaration of Trust"), incorporated by reference as Exhibit 4.1 to Citigroup Inc.'s Current Report on Form 8-K filed on November 27, 2007 (Commission File No. 001-09924). 2.4 Form of Enhanced Trust Preferred Security, included in the Amended and Restated Declaration of Trust. 2.5 Form of Guarantee with respect to the Enhanced Trust Preferred Securities, incorporated by reference to Exhibit 4.15 to the Registrant's Post-Effective Amendment No. 2 to the Registration Statement on FormS-3 filed on May 4, 2007 (No. 333-135163). 2.6 Indenture between Citigroup Inc. and The Bank of New York, as Trustee, providing for the issuance of Junior Subordinated Debt Securities, incorporated by reference to Exhibit 4.3 to Citigroup Inc.'s Current Report on Form 8-K filed on November 27, 2007 (Commission File No. 001-09924). 2.7 Prospectus of the Registrant relating to the offering of the Enhanced Trust Preferred Securities filed with the Securities and Exchange Commission on November 20, 2007, pursuant to Rule 424(b). SIGNATURES Pursuant to the requirements of Section 12 of the Securities ExchangeAct of 1934, each Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November 27, 2007 CITIGROUP CAPITAL XX By: /s/ John C. Gerspach John C. Gerspach, as Regular Trustee CITIGROUP INC. By: /s/ Charles E. Wainhouse Charles E. Wainhouse, as Assistant Treasurer
